UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6738


MARK DEWAYNE PRICE,

                Plaintiff - Appellant,

          v.

CORRECTIONAL   MEDICAL   SERVICES,   MT.     OLIVE    CORRECTIONAL
COMPLEX,

                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.    David A. Faber,
Senior District Judge. (2:08-cv-00259)


Submitted:   October 14, 2010              Decided:   October 21, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Dewayne Price, Appellant Pro Se. Joseph M. Farrell, Jr.,
FARRELL, FARRELL & FARRELL, PLLC, Huntington, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Mark Dewayne Price appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                       We

have     reviewed       the     record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Price v. Corr. Med. Servs., No. 2:08-cv-00259 (S.D.W.

Va. May 10, 2010).            We dispense with oral argument because the

facts    and    legal    contentions     are   adequately    presented    in   the

materials      before     the    court   and   argument    would   not   aid   the

decisional process.

                                                                         AFFIRMED




                                          2